Exhibit 10.2


--------------------------------------------------------------------------------





SECURED PROMISSORY NOTE




U.S. $2,300,000 __/__/2020


FOR VALUE RECEIVED, the undersigned, Excel Fabrication, LLC. ( “Maker”) promise
to pay to Mark Bell, an individual residing at __________________  (the
“Holder”), or his order, or such other place as Holder may designate in writing,
in lawful money of the United States of America, the original aggregate
principal sum of  Two Million Three Hundred Thousand Dollars ($2,300,000)
together with interest at the rate of four and 1/4 percent (4.25%) per annum,
which amounts shall be due in accordance with the following provisions of this
Promissory Note (the “Note”).


This Note has been executed and delivered pursuant to and in accordance with the
terms and conditions of the Stock Purchase Agreement (the “Purchase Agreement”),
of even or near date herewith, as well as a Security Agreement (the “Security
Agreement”) of even or near date herewith, by and among Maker, the Holder, and
Excel Fabrication, LLC. (“EFL”) and is subject to the terms and conditions of
the Purchase Agreement, which are, by this reference, incorporated herein and
made a part hereof. The Maker has issued another Note pursuant to the Purchase
Agreement to Holder, with terms similar to those of this Note. Capitalized terms
used in this Note without definition shall have the respective meanings set
forth in the Purchase Agreement.


1. Term.  The term of this Note shall be for four (4) years, interest only at
4.25%


2. Payments.


a.
Monthly Payments. Monthly payments (each, a “Monthly Payment”) of interest,
principal and penalties, if any, shall be paid monthly, commencing on that date
which is ninety (90) days following the execution of the Purchase Agreement, and
payable thereafter on the monthly anniversary of the Purchase Agreement.



b.
Balloon Payment.  All remaining unpaid principal and interest  will be payable
in full on the date which is the 48 month anniversary of the date of this Note
(the “Maturity Date”).



3. Security.  This Note is secured, with a subordinated security interest, by
the obligations due pursuant to and under the Guarantee & Security Agreement
dated even or near date herewith.


1

--------------------------------------------------------------------------------

4. Prepayment.  Maker shall have the right to prepay the indebtedness, in full
or in part and without penalty or payment of any fee or premium, at any time
prior to the Maturity Date.


5. Late Charges; Refusal of Payments.  If any Monthly Payment provided for in
this Note shall be received by Holder more than fifteen (15) days after the due
date thereof, a “Late Charge” of one percent (1.0%) of the amount of such
Monthly Payment shall be immediately due to Holder and shall accompany any such
Monthly Payment when made.  Holder may refuse to accept any Monthly Payment
which is not accompanied by the applicable Late Charge.  It is agreed that the
amount of such Late Charge has been established to compensate Holder for
additional costs and expenses which will be incurred by reason of a Monthly
Payment not being made on time and which costs and expenses are difficult to
predict or quantify. The parties agree that the amount of Late Charges, if any,
are reasonable under the circumstances.


6. Default Interest.  Upon the occurrence of an Event of Default under this
Note, the entire unpaid principal balance hereof, together with accrued but
unpaid interest and Late Charges shall, for all purposes, thereafter earn
interest at the rate of six percent (6.0%) per annum (the “Default Rate”) from
the date of such default until the default shall have been cured to the
satisfaction of Holder in its sole discretion.  In no event shall the Default
Rate exceed the highest rate of interest which may be charged upon default
against the obligation of Maker evidenced by this Note in accordance with the
law applicable thereto.


7. No Right of Setoff.  Except as provided in the Purchase Agreement, Maker
shall have no right to set off, offset or deduct any amount otherwise due,
payable or owing under or pursuant to this Note.


8. Place of Payment.  Unless until otherwise revised in writing, all Payments
required to be made under this Note shall be made payable to Mark Bell with and
address of, 2002 S 600 W Oakley, ID 83346.


9. Default.  The occurrence of any one or more of the following events shall
constitute an “Event of Default” under this Note:


a. Maker shall fail to pay (whether due on the date provided herein or by
acceleration or otherwise), any amounts due and payable under this Note;


b. There shall occur a default under the Purchase Agreement or Security
Agreement or Maker shall otherwise fail to perform its obligations under the
Purchase Agreement or Security Agreement;


c. Maker become insolvent or bankrupt or are generally not paying its debts as
such debts become due or if a custodian, trustee, or receiver as defined in the
Bankruptcy Code is appointed over all or any portion of Maker’s property, or
bankruptcy, reorganization or liquidation proceedings are instituted or
consented to by Maker or instituted against and not consented to by Maker and
not dismissed within thirty (30) days after the institution of such proceedings;
2

--------------------------------------------------------------------------------

d. A general assignment by the Maker for the benefit of creditors;


e. The attachment, levy, execution or other judicial seizure of substantially
all of the Maker’s assets;


f. The Maker shall have concealed, removed or per-mitted to be concealed or
removed, any part of its property, with intent to hinder, delay or defraud its
creditors, or made or suffered a transfer of any of its property which may be
fraudulent under any bankruptcy, fraudulent conveyance or similar law; or shall
have made any transfer of its property to or for the benefit of a creditor at a
time when other creditors similarly situated have not been paid; or shall have
suffered or permitted while insolvent, any creditor to obtain a lien upon any of
its property through legal proceedings or distraint which is not vacated within
thirty (30) days from the date thereof; or
g. the dissolution, merger, consolidation, termina-tion of existence, or other
Change of Control (defined below) of EFL.


10. Acceleration Upon Default.  Upon the occurrence of any Event of Default
under this Note, then the entire principal balance and accrued interest,
irrespective of the Maturity Date specified herein, shall become immediately due
and payable at the option of Holder.


11. Assignment.  This Note is non-negotiable and may not be sold, assigned or
transferred (by operation of law or otherwise) or pledged by Holder, without the
prior written consent of Maker, which shall not be unreasonably withheld.


12. Cumulative Remedies.  The rights or remedies of the Holder as provided in
this Note shall be cumulative and concurrent, and may be pursued singly,
successively, or together against Maker, any guarantor hereof or otherwise at
the sole discretion of the Holder.  The failure to exercise any such right or
remedy shall in no event be construed as a waiver or release of said rights or
remedies or a waiver of the right to exercise them at any later time.


13. Waivers and Consents.  The Maker and all endorsers, guarantors, sureties,
accommodation parties hereof and all other persons liable or to become liable
for all or any part of this indebtedness, jointly and severally waive diligence,
presentment, protest and demand, and also notice of protest, of demand, of
nonpayment, of dishonor and of maturity and also recourse to suretyship defenses
generally; and they also jointly and severally hereby consent to any and all
renewals, extensions or modifications of the terms hereof, including time for
payment, and further agree that any such renewal, extension or modification of
the terms hereof or the release or substitution of any security for the
indebtedness evidenced hereby or any other indulgences shall not affect the
liability of said parties for the indebtedness evidenced by this Note.


14. Payment of Costs and Liability.  The Maker, guarantors, sureties,
accommodation parties hereof and all other persons liable or to become liable on
this Note, agree jointly and severally, to pay all costs of collection,
including reasonable attorneys’ fees and all costs of suit and appeal (the
“Costs”), in the event that (a) there shall occur an Event of Default under this
Note; (b) the Holder is made party to any litigation merely because of the
existence of this Note; or (c) it becomes necessary by reason of the acts or
omissions of Maker for the Holder to seek the advice of counsel with respect to
this Note.  Costs shall be paid whether suit be brought or not, and whether they
are incurred through courts of original jurisdiction, or through a bankruptcy
court or through other legal proceedings.
3

--------------------------------------------------------------------------------



15. Amendments.  This Note may not be amended, modified or changed, nor shall
any waiver of any provision hereof be effective, except only by an instrument in
writing and signed by the party against whom enforcement of any waiver,
amendment, change, modification or discharge is sought.


16. Joint and Several Liability.  The liability of each and every party who has
signed this Note and all other parties who are or who may become liable under
this Note shall be joint and several.


17. Severability.  If any term or condition of this Note shall be held to be
invalid or unenforceable, the rest of the Note shall be enforced without the
invalid or the unenforceable provision.


18. References.  Whenever used herein, the words “Maker” and “Holder” shall be
deemed to include their respective heirs, devisees, personal representatives,
successors and assigns.


19. Limitation of Interest.  It is the intent of Maker and Holder in the
execution of this Note to contract in strict compliance with the usury laws
governing this Note.  In furtherance thereof, Holder and Maker stipulate and
agree that none of the terms and provisions contained in this Note shall ever be
construed to create a contract for the use, forbearance or detention of money
requiring payment of interest at a rate in excess of the maximum interest rate
permitted to be charged by such laws.  Maker or any guarantor, endorser or other
party now or hereafter becoming liable for the payment of this Note shall never
be required to pay interest on this Note at a rate in excess of the maximum
interest that may be lawfully charged under applicable law, and the provisions
of this section shall control over all other provisions of this Note and any
other instrument executed in connection herewith which may be in apparent
conflict herewith.  In the event any holder of this Note shall collect monies
which are deemed to constitute interest which would otherwise increase the
effective interest rate on this Note to a rate in excess of that permitted to be
charged, all such sums deemed to constitute interest in excess of the maximum
permissible rate shall be immediately returned to the maker upon such
determination.


20. Due on Sale.  It is expressly agreed and understood by Maker that this Note
and the Security Agreement securing same are made for the sole and absolute
benefit of Maker and that this Note and the Security Agreement are not assumable
by any other person or party, and that in the event the collateral securing
repayment of this Note or any portion thereof is sold, transferred or conveyed
to any other party, whether by contract for deed, conveyance in trust or by
operation of law or otherwise, the Holder or its successors and assigns shall
have the right to immediately declare the entire unpaid balance of this Note,
including all accrued but unpaid interest and Late Charges, to be immediately
due and payable.


4

--------------------------------------------------------------------------------

21. Governing Law.  This Note shall be governed in accordance with the laws of
the Idaho


22. Change of Control.  The occurrence of any one or more of the following (each
a "Change of Control"):


(a)  EFL sells, leases, assigns, transfers, conveys, or otherwise disposes of
all or a substantial part of the EFL’s assets (excluding equipment financing or
bank financing), or


(b)  EFL liquidates, dissolves, or substantially suspends the active business
operations, or the equity of EFL is transferred, assigned, or otherwise conveyed
to any person or entity, or


(c)  The consummation of any consolidation, merger or reorganization of EFL with
or into any limited liability company, corporation or other entity, or any other
corporate transaction in which EFL shall not be the continuing or surviving
entity of such transaction.




MAKER:


Excel Fabrication, LLC.
an Idaho Limited Liability Company


By: 
Name: Kent Wilson 
Title: interim Chief Executive Officer


HOLDER:


By: 
Name: Mark Bell 






5


--------------------------------------------------------------------------------